DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to an application filed on 07/05/2021, in which claims 1 – 15, 17, 19 and 20, excluding the currently cancelled claims 16 and 18, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	An apparatus comprising: 2a plurality of capture devices each configured to 3generate vpixel data corresponding to an aexterior view from a vehicle; and 5a processor configured to (i) process said vpixel data from each of said plurality of capture devices 7arranged as video frames, (ii) generate video data for a display in 8response to said video frames, (iii) store a plurality of view 9preferences for said display, each view preference corresponding to 10one or more of (a) a location, (b) a vehicle status, a, and (d) one of a plurality of portions of said 12maneuver, (iv) determine (a) a current location of said vehicle, 13a(c) a current maneuver 14being performed, and (d) which portion of said current maneuver is 15being performed when said current maneuver comprises a parking 16maneuver comprising a plurality of portions, and (v) generate an 17output signal to select a view for said display, wherein (a) said 18processor is configured to switch between a plurality of view 19preferences based on a plurality of precise locations corresponding 20to said plurality of portions of said parking maneuver, (b) said 21 processor determines a precise location within said 222 parking maneuver by precise location 25within said parking maneuver and said current status matching said 26precise location and said vehicle status, respectively, of a 27particular one of said plurality of view preferences corresponding 28to said plurality of portions of said parking maneuver, and ([[c]] 29d) said view selected is determined based on said particular one of 30said plurality of view preferences..

The Office Action previously rejected claims 1 - 6, 10 - 13, and 16 - 20 under 35 U.S.C. §103 as being unpatentable over Bassi et al. (U.S. Pub. No. 2016/0368417, in view of Nix (U.S. Pub. No. 2019/0164430), and further view of Meldrum (U.S. Pub. No. 2014/0118549), and claims 7 - 9 and 14 under 35 U.S.C. 103 as being unpatentable over Bassi, in view of Nix and Meldrum, and further view of Ohshima et al. (U.S. Pub. No. 2010/0070139. 
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims, as presented in their current amended state. Therefore, all pending claims in this application are in condition for allowance based on the assessment of Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/

 	Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487